IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK


 MARK CHRISTIAN DELOS REYES,

                               Plaintiff,

                       - against -                         Case No. 1:19-cv-02596 (AMD)
                                                           (RLM)

 ABUNDANT NURSING, INC., MARATHON
 HEALTH CARE CORP., MARATHON GROUP
 CORP., MACDONALD S. TUDEME, GEORGE L.
 MAGNO, AND ELLENGRACE FLORES,

                               Defendants.



               [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE

       For good cause shown, IT IS HEREBY ORDERED that pursuant to Federal Rule of

Civil Procedure 41(a)(2), Defendant MacDonald S. Tudeme is hereby dismissed with prejudice

from the above-captioned action, with each party to bear its own costs.



SO ORDERED this

_____ day of _________________, 2020



_________________________________
         Roanne L. Mann

     United States Magistrate Judge
